Citation Nr: 1639961	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  12-20 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral eye condition, including cataracts and diabetic retinopathy.

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the sciatic nerve, left lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the sciatic nerve, right lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the femoral nerve, left lower extremity.

5.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the femoral nerve, right lower extremity.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to March 1961, and from December 1964 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of November 2009 and November 2013, which denied service connection for cataracts, and increased ratings for right and left peripheral neuropathy of the lower extremities, respectively.  In his June 2012 substantive appeal concerning the issue of service connection for cataracts, he checked the box indicating he wished a Travel Board hearing.  However, he withdrew this request in a written statement received in August 2014.  

Medical evidence was received after the transfer of the appeal to the Board.  However, this evidence, which was received from the Veteran, and without a request for initial RO consideration, pertains only to the issues involving higher ratings for peripheral neuropathy of the lower extremities.  The appeal as to those issues was not perfected with a substantive appeal until November 2014.  Therefore, the evidence is subject to initial review by the Board, without waiver of RO consideration.  38 U.S.C.A. § 7105(e)(1) (West 2014).  

With respect to the issue of service connection for an eye disability, in November 2012, the Veteran claimed service connection for diabetic retinopathy.  This claim was denied in November 2013, but because the Veteran has claimed all along that his eye condition is secondary to diabetes mellitus, and because he is not competent to diagnose his eye condition, the Board finds that the issue is more appropriately characterized as service connection for an eye disability, to include cataracts and diabetic retinopathy.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (where a Veteran is not competent to provide a diagnosis, it is the symptoms, rather than the diagnosis, which define the claim).

Concerning the issue of higher ratings for peripheral neuropathy of the lower extremities, prior to the October 2014 rating decision, the disability was characterized as peripheral neuropathy of the lower extremities, with a 10 percent rating assigned for each lower extremity.  In the October 2014 rating decision, the disability for each lower extremity was separated into peripheral neuropathy of the sciatic and femoral nerves, with a 10 percent rating assigned for each, and the Veteran has explicitly continued the appeal as to all peripheral neuropathy ratings for the lower extremities.   

As a final preliminary matter, the Veteran was furnished a statement of the case in November 2014 with respect to the issue of entitlement to a compensable rating for bilateral hearing loss.  However, the Veteran did not perfect that appeal with the submission of a substantive appeal.  In this regard, although the November 2014 substantive appeal stated that all issues were being appealed, the only issues specifically mentioned by the Veteran were the issues involving higher ratings for peripheral neuropathy of the lower extremities.  Because those issues were addressed in a separate statement of the case from the hearing loss issue, the Board finds that under these circumstances, an intent to perfect the appeal as to the issue of a compensable rating for bilateral hearing loss has not been indicated, and, therefore, the issue is not before the Board.  


REMAND

The last VA examination for the Veteran's peripheral neuropathy took place in October 2013.  In his November 2014 substantive appeal, he stated that the examination did not correctly evaluate his condition.  He submitted a copy of a private neurology evaluation, dated in December 2015, which showed, in pertinent part, that the Veteran could not feel vibration in his lower extremities, whereas the October 2013 VA examination showed decreased vibration in the lower extremities.  While this finding, alone, is not dispositive as to the severity of the overall sciatic or femoral nerve disability, it does indicate that a new examination is indicated.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Regarding the eye condition, the claim has been denied on the basis that the Veteran has cataracts, which, according to a VA examination in September 2009, were not caused by diabetes mellitus.  In addition, that examination as well as a VA eye examination in October 2013 found that diabetic retinopathy was not present.  Likewise, a VA outpatient treatment record noted that diabetic retinal imaging in April 2012 was normal, as to diabetic retinopathy, but disclosed cataracts in both eyes.  However, private medical records from K. Gaddis, D.O., of the Alexandria Eye and Laser Center, document multiple, regular treatment from December 2006 to August 2011, with an ongoing diagnosis noted of diabetes mellitus with mild NPDR (non-proliferating diabetic retinopathy).  The Board does not have the medical expertise to determine which of these evaluations is more probative.  Moreover, the most recent imaging study was done in April 2012, but the Veteran indicates that he receives regular diabetic eye evaluations every six months or so. 

Given these factors, the Veteran must be afforded a new eye examination, and the most recent diabetic eye evaluation report should be obtained as well.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from November 2013 to the present, in particular, records showing treatment for, or evaluations of, eye conditions, especially evaluations for diabetic retinopathy, and peripheral neuropathy of the lower extremities.  

2.  Ask the Veteran to identify and authorize the release of any records of private treatment/evaluations for eye conditions, including diabetic retinopathy, dated from November 2013 to the present, and/or peripheral neuropathy of the lower extremities, dated from December 2015 to the present.  Make the necessary attempts to obtain any records adequately identified and authorized, and associate any such records with the VBMS claims file.  

3.  Then, schedule the Veteran for an appropriate VA peripheral neuropathy examination to determine the manifestations and severity of his service-connected peripheral neuropathies of the lower extremities.  All findings should be reported in detail, and the Veteran's electronic claims file must be available to the examiner in conjunction with the examination.  The examiner is specifically directed to the December 2014 neurology evaluation at the Alexandria Neuro Center, received at the RO on February 11, 2015.  The examiner should attempt to reconcile or explain any findings that differ from the findings shown on that examination report.  

4.  Also, schedule the Veteran for an appropriate eye or ophthalmology examination to determine whether the Veteran at least as likely as not (50 percent or greater probability) has signs or symptoms of diabetic retinopathy.  All findings should be reported in detail, and the Veteran's electronic claims file must be available to the examiner in conjunction with the examination.  Any indicated tests, such as current retinal imaging, if a more current study is deemed necessary, should be accomplished, and the records reviewed, prior to the final examination report and opinion.  The examiner is also directed to the private eye evaluations dated from December 2006 to August 2011 (received October 26, 2009, and August 10, 2011), with ongoing diagnoses including diabetes mellitus with mild non-proliferating diabetic retinopathy (NPDR).  The extent to which such diagnosis is corroborated or contradicted by the other medical evidence of record must be discussed.  A rationale for all opinions expressed must be provided.

5.  After completing the above, to include ensuring that all examination reports are sufficient, and any other indicated development, the Veteran's claims on appeal should be readjudicated based on the entirety of the evidence.  If the claim remains less than a full grant of the benefit sought as to any issue, the Veteran should be issued a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




